Name: Commission Implementing Regulation (EU) 2017/1005 of 15 June 2017 laying down implementing technical standards with regard to the format and timing of the communications and the publication of the suspension and removal of financial instruments pursuant to Directive 2014/65/EU of the European Parliament and of the Council on markets in financial instruments (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  budget;  trade policy;  management;  marketing;  information and information processing;  technology and technical regulations;  financial institutions and credit
 Date Published: nan

 16.6.2017 EN Official Journal of the European Union L 153/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1005 of 15 June 2017 laying down implementing technical standards with regard to the format and timing of the communications and the publication of the suspension and removal of financial instruments pursuant to Directive 2014/65/EU of the European Parliament and of the Council on markets in financial instruments (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU (1), and in particular Articles 32(3) and 52(3) thereof, Whereas: (1) Directive 2014/65/EU establishes a system by which suspensions from trading, the lifting of those suspensions and removals from trading are to be published and communicated in a timely and efficient manner. (2) Publication of the above information by trading venue operators and competent authorities on websites ensures ease of access without imposing significant additional costs. Therefore, publication on the website should be the primary means of publication and simultaneous dissemination of the information in the Union. In order to ensure that the information is simultaneously made available to everyone, publication by other means should only be possible simultaneously with or after publication on the website. (3) Due to the need for speedy and accurate communication enabling the functioning of the exchange of information and of the cooperation set out in Directive 2014/65/EU, uniform formats and timing of the communications and publication allowing all relevant information to be easily and efficiently communicated and published should be provided for. The use of those formats and timing should be without prejudice to using other formats or timing in exceptional and unforeseeable circumstances where the formats and timing laid down in this Regulation would not be appropriate having regard to the large scale and urgency of communications resulting from, for instance, the closure of the entire market. (4) For reasons of consistency and in order to ensure the smooth functioning of the financial markets, it is necessary that the provisions laid down in this Regulation and the provisions laid down in Directive 2014/65/EU apply from the same date. (5) This Regulation is based on the draft implementing technical standards submitted by the European Securities and Markets Authority (ESMA) to the Commission. (6) ESMA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based and requested the opinion of the Securities and Markets Stakeholder Group established by Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation sets down the format and timing for the following communications and publications: (a) publication by a market operator operating a regulated market or by an investment firm or a market operator operating an MTF or an OTF of its decision to suspend or remove a financial instrument and, where relevant, related derivatives from trading or to lift a suspension; (b) communication of the decisions referred to in point (a) to the relevant competent authority; (c) publication by a competent authority of its decision to suspend trading or remove from trading a financial instrument and, where relevant, related derivatives or to lift a suspension; (d) communication by a competent authority to ESMA and other competent authorities of the decision to suspend trading or to remove from trading a financial instrument and, where relevant, related derivatives or to lift a suspension; (e) communication by a notified competent authority to ESMA and other competent authorities of its decision on whether to follow a decision as referred to in point (d). Article 2 Definition of the term trading venue operator For the purposes of this Regulation, trading venue operator means any of the following: (a) a market operator operating a regulated market, an MTF or an OTF; (b) an investment firm operating an MTF or an OTF. Article 3 Format of the publication and communication by trading venue operators 1. Trading venue operators shall publish the decisions referred to in point (a) of Article 1 on their websites in the format set out in Table 2 of the Annex. 2. Trading venue operators shall communicate the decisions referred to in point (a) of Article 1 to the relevant competent authority in a standard machine readable format approved by that competent authority using the format set out in Table 2 of the Annex. Article 4 Timing of the publications and communications by trading venue operators 1. Trading venue operators shall publish the decisions referred to in point (a) of Article 1 immediately. 2. Trading venue operators shall not publish the decisions referred to in point (a) of Article 1 by other means prior to their publication in accordance with Article 3(1). 3. Trading venue operators shall communicate the decisions referred to in point (a) of Article 1 to the relevant competent authority simultaneously with its publication or immediately thereafter. Article 5 Format of the publications and communications by competent authorities 1. Competent authorities shall publish the decision referred to in point (c) of Article 1 on a website in the format set out in Table 3 of the Annex. 2. Competent authorities shall communicate the decisions referred to in points (d) and (e) of Article 1 in a standard machine-readable format using the formats set out in Tables 3 and 4 of the Annex, respectively. Article 6 Timing of the publications and communications by competent authorities 1. Competent authorities shall publish the decision referred to in point (c) of Article 1 immediately. 2. Competent authorities shall communicate the decision referred to in point (d) of Article 1 simultaneously with its publication or immediately thereafter. 3. A notified competent authority shall communicate the decision referred to in point (e) of Article 1 without undue delay upon receipt of the communication referred to in point (d) of Article 1. Article 7 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 3 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 349. (2) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX Table 1 Symbol table to be applied to all Tables SYMBOL DATA TYPE DEFINITION {ALPHANUM-n} Up to n alphanumerical characters Free text field. {COUNTRYCODE_2} 2 alphanumerical characters 2-letter country code, as defined by ISO 3166-1 alpha-2 country code {DATE_TIME_FORMAT} ISO 8601 date and time format Date and time in the following format:  YYYY-MM-DDThh:mm:ss.Z.  YYYY is the year;  MM is the month;  DD is the day;  T  means that the letter T shall be used  hh is the hour;  mm is the minute;  ss. is the second;  Z is UTC time. Dates and times shall be reported in UTC. {ISIN} 12 alphanumerical characters ISIN code, as defined in ISO 6166 {LEI} 20 alphanumerical characters Legal entity identifier as defined in ISO 17442 {MIC} 4 alphanumerical characters Market identifier as defined in ISO 10383 Table 2 Format of the publication and communication to the relevant competent authority by a trading venue operator of its decision to suspend or remove the financial instrument and related derivatives from trading; and of its decision to lift a suspension of a financial instrument and related derivatives FIELD DETAILS TO BE REPORTED FORMAT FOR REPORTING Date and time of the publication / communication Field to be populated with the date and time of the publication / communication. {DATE_TIME_FORMAT} Action type Field to be populated with the action type. Suspension, removal, lifting of a suspension. Reasons for the action Field to be populated with the reasons for the action {ALPHANUM-350} Effective from Field to be populated with the date and time from which the action is effective. {DATE_TIME_FORMAT} Effective to Field to be populated with the date and time until which the action is effective. {DATE_TIME_FORMAT} Ongoing Field to be populated with true if the action is ongoing or false otherwise. True  Action is ongoing False  Action is not ongoing Trading venue(s) Field to be populated with the MIC or MICs of the trading venues(s) or segments thereof to which the action relates. {MIC} If multiple MICs have to be provided, this field shall be populated with multiple MICs separated by comma. Issuer name Field to be populated with the name of the issuer of the instrument to which the action relates. {ALPHANUM-350} Issuer Field to be populated with the LEI of the issuer of the instrument to which the action relates. {LEI} Instrument identifier Field to be populated with the ISIN of the instrument. {ISIN} Instrument full name Field to be populated with the name of the instrument. {ALPHANUM-350} Related derivatives Field to be populated with the ISINs of the related derivatives as specified in Commission Delegated Regulation (EU) 2017/569 (1), to which the action also relates. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Other related instruments Field to be populated with the ISINs of the related derivatives affected by the action. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Comments Field to be populated with comments. {ALPHANUM-350} Table 3 Format of the publication and communication by Competent Authorities of the decision to suspend or remove a financial instrument and related derivatives from trading and to lift a suspension of a financial instrument and related derivatives FIELD DETAILS TO BE REPORTED FORMAT FOR REPORTING Competent authority Field to be populated with the acronym of the competent authority doing the publication / communication. {ALPHANUM-10} Member State of the competent authority Field to be populated with the country code of the Member State of the competent authority doing the publication / communication. {COUNTRYCODE_2} Trading venue operator as initiator of the action Field to be populated with:  true, if the initiator of the action is a trading venue operator; or  false, if the initiator of the action is not a trading venue operator but a competent authority. True  Trading venue initiator False  Not a trading venue initiator Date and time of the publication / communication Field to be populated with the date and time of the publication / communication. {DATE_TIME_FORMAT} Action type Field to be populated with the action type. Suspension, removal, lifting of a suspension. Reasons for the action Field to be populated with the reasons for the action. {ALPHANUM-350} Effective from Field to be populated with the date and time from which the action is effective. {DATE_TIME_FORMAT} Effective to Field to be populated with the date and time until which the action is effective. {DATE_TIME_FORMAT} Ongoing Field to be populated with true if the action is ongoing or false otherwise. True  Action is ongoing False  Action is not ongoing Trading venue(s) Field to be populated with the MIC or MICs of the trading venues(s) or segments thereof to which the action relates. {MIC} If multiple MICs have to be provided, this field shall be populated with multiple MICs separated by comma. Issuer name Field to be populated with the name of the issuer of the instrument to which the action relates. {ALPHANUM-350} Issuer Field to be populated with the LEI of the issuer of the instrument to which the action relates. {LEI} Instrument identifier Field to be populated with the ISIN of the instrument. {ISIN} Instrument full name Field to be populated with the name of the instrument. {ALPHANUM-350} Related derivatives Field to be populated with the ISINs of the related derivatives as specified in Delegated Regulation (EU) 2017/569, to which the action also relates. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Other related instruments Field to be populated with the ISINs of the related derivatives affected by the action. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Comments Field to be populated with comments. {ALPHANUM-350} Table 4 Format of the communication to ESMA and other competent authorities by competent authorities of their decisions on whether to follow a suspension, a removal or a lifting of a suspension FIELD DETAILS TO BE REPORTED FORMAT FOR REPORTING Competent authority Field to be populated with the acronym of the competent authority that communicated the original action. {ALPHANUM-10} Member State of the competent authority Field to be populated with the country code of the Member State of the competent authority that communicated the original action. {COUNTRYCODE_2} Competent authority initiating the current action Field to be populated with the acronym of the competent authority following or not following the original action. {ALPHANUM-10} Member State of the competent authority initiating the current action Field to be populated with the country code of the Member State of the competent authority following or not following the original action. {COUNTRYCODE_2} Original action type Field to be populated with the type of the original action. Suspension, removal, lifting of a suspension. Decision to follow, if applicable Field to be populated, if applicable, with:  true if the action is followed; or  false if the action is not followed. True  Action is followed False  Action is not followed Reasons for the decision not to follow a removal, suspension or lifting thereof, if applicable Field to be populated with the reasons for the decision not to follow a removal, suspension or lifting thereof, if applicable. {ALPHANUM-350} Date and time of the communication Field to be populated with the date and time of the communication of the current action. {DATE_TIME_FORMAT} Effective from Field to be populated with the date and time from which the current action is effective. {DATE_TIME_FORMAT} Effective to Field to be populated with the date and time until which the current action is effective. {DATE_TIME_FORMAT} Ongoing Field to be populated with true if the action is ongoing, or false otherwise. True  Action is ongoing False  Action is not ongoing Trading venue(s) Field to be populated with the MIC or MICs of the trading venues(s) or segments thereof to which the current action relates. {MIC} If multiple MICs have to be provided, this field shall be populated with multiple MICs separated by comma. Issuer name Field to be populated with the name of the issuer of the instrument to which the action relates. {ALPHANUM-350} Issuer Field to be populated with the LEI of the issuer of the instrument to which the action relates. {LEI} Instrument identifier Field to be populated with the ISIN of the instrument. {ISIN} Instrument full name Field to be populated with the name of the instrument. {ALPHANUM-350} Related derivatives Field to be populated with the ISINs of the related derivatives as specified in Delegated Regulation (EU) 2017/569, to which the action also relates. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Other related instruments Field to be populated with the ISINs of the related derivatives affected by the action. {ISIN} If multiple ISINs have to be provided, this field shall be populated with multiple ISINs separated by comma. Comments Field to be populated with comments. {ALPHANUM-350} (1) Commission Delegated Regulation (EU) 2017/569 of 24 May 2016 supplementing Directive 2014/65/EU of the European Parliament and of the Council with regard to regulatory technical standards for the suspension and removal of financial instruments from trading (OJ L 87, 31.3.2017, p. 122).